918 So. 2d 383 (2006)
Willie Lee WILLIAMS, Appellant,
v.
James V. CROSBY, Jr., Secretary, Florida Department of Corrections, Appellee.
No. 1D05-3059.
District Court of Appeal of Florida, First District.
January 5, 2006.
Appellant, pro se.
Charlie Crist, Attorney General; Louis A. Vargas, General Counsel, Department of Corrections; and Judy Bone, Assistant General Counsel, Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of October 10, 2005, the Court has determined that the appeal is untimely. See Frantz v. Moore, 772 So. 2d 581 (Fla. 1st DCA 2000). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. All pending motions are denied as moot.
BARFIELD, WOLF, and BROWNING, JJ., concur.